EXHIBIT ENTERPRISE PRODUCTS OPERATING LLC AS ISSUER, ENTERPRISE PRODUCTS PARTNERS L.P. AS PARENT GUARANTOR, and WELLS FARGO BANK, NATIONAL ASSOCIATION, AS TRUSTEE FIFTEENTH SUPPLEMENTAL INDENTURE Dated as of June 10, 2009 to Indenture dated as of October 4, 2004 $500,000,000 4.60% Senior Notes due 2012 TABLE OF CONTENTS Page ARTICLE I THE NOTES SECTION Form 2 SECTION Title, Amount and Payment of Principal and Interest 2 SECTION Registrar and Paying Agent 3 SECTION Transfer and Exchange 3 SECTION Guarantee of the Notes 3 SECTION Defeasance and Discharge 3 SECTION Amendment to Section 4.12 of the Original Indenture 3 SECTION Amendment to Section 4.13 of the Original Indenture 4 ARTICLE II REDEMPTION SECTION Redemption 4 ARTICLE III MISCELLANEOUS PROVISIONS SECTION Table of Contents, Headings, etc. 4 SECTION Counterpart Originals 4 SECTION Governing Law 5 Exhibit A Form of NoteA-1 A-1 i THIS FIFTEENTH SUPPLEMENTAL INDENTURE dated as of June 10, 2009, is among Enterprise
